COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Deniven Dupree Bell v. The State of Texas

Appellate case number:       01-17-00526-CR

Trial court case number:     A-16-0822-SB

Trial court:                 51st District Court of Tom Green County

       The State’s Exhibit 1, “Audio Disk,” and State’s Exhibit 2, “Audio Disk,” were
admitted into evidence at trial in the above case. This Court requests the Tom Green
County District Clerk or the court reporter, if the exhibits are still in his or her possession,
to send the original of State’s Exhibit 1, “Audio Disk,” and State Exhibit 2, “Audio
Disk,” to this Court. The Clerk of this Court is directed to cooperate with the district
clerk and/or court reporter to provide for the safekeeping, transportation, and return of
such exhibit. See TEX. R. APP P. 34.6(g)(2).

       The exhibits are due in this Court no later than 14 days from the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                     Acting individually        Acting for the Court

Date: February 8, 2018